Title: To George Washington from Major General John Sullivan, 19 August 1778
From: Sullivan, John
To: Washington, George


          
            Dear General
            Rhode Island Head Qrs Augt 19th 1778
          
          I am honored this day by the receipt of your favor of the 16th Inst. Wherein you complain of my want of attention in giving you more
            frequently an acct of my situation and progress of my operations and in answer can
            assure your Excellency that want of interesting matter not of inclination has given rise
            to the suspicion—I can recieve no greater satisfaction than what arises from
            contributing to yours. and the most exquisite pleasure that I shall taste from the
            success of this or any future  operation will result from your
            approbation, and be regulated in degree by the satisfaction you express. … I cannot
            learn a single syllable from Count d’Estain, & consider his absence in the same
            point of view with your Excellency. … I have raised several batteries one of them within
            half musquet shot of their outworks, in defiance of an incessant tho ineffectual fire from their redoubts—They have not injured any of my
            works—lessened my number a single man, or prevented me a moment from making my
            approaches, in advancing of which I have been greatly favoured by a fog. I could have
            opened upon them from a battery or two some time since, but was determined to wait until
            my preparations would enable me to speak with decision—I shall this day give them a
            lecture on the force of gunpowder and make them feel my weight of metal and resentment.
            The consequence shall be the subject of my next. I have the honor to be Dear General
            with the greatest respect & regard your very hble Servt
          
            John Sullivan
          
        